aon9N Ia.amA.
*-RNKY    OENERAL
                                           June 24, 1975


       The Honorable Tom Hanna                           Opinion No. H-632
       Criminal District Attorney                        Ra: Authority of a municipal utility
       Jefferson County                                  district to contract Hiith a ,priVite
       P. 0. Box 2553                                    party to haul garbage and to charge
       Beaumont, Texas 77704                             the party therefor

       Dear Mr.   Hanna:

                You have requested our opinion regarding the authority of a municipal
       utility district to contract with a private party to haul garbage and to charge the
       party therefor.    We assume, of course that this service will be offered to all
       persons similarly situated.

             A municipal utility district is empowered by section 54. 201(b)          of the
       Texas Water Code:

                       to purchase, construct, acquire, own,
                       operate, maintain, repair, improve,
                       or extend insfde and outside its
                       boundaries any and all works, improve-
                       ments, facilities, plants, equipment,
                       and appliances necessary to accomplish
                       the purposes of its creation, including
                       all works, improvements, facilities,
                       plants, equipment, and appliances in-
                       cident, helpful, or necessary to:

                       .    .   . .

                       (2) collect, transport, process, dispose of,
                       and control all domestic, industrial, or
                       communal wastes whether in fluid, solid, or
                       composite state . . .

       In section 54.203,       a district is authorized to:

                       purchase, construct, acquire, own,
                       operate, maintain, repair, improve,
                       and extend a solid waste collection and
                       disposal system inside and outside the
                       district and make proper charges for it,
--




     The Honorable Tom Hanna - Page 2         (H-632)



     Finally,   section 54.204(a)   provides that:

                      [a] district may adopt and enforce all
                      necessary charges, fees, or rentals,
                      in addition to taxes, for providing any
                      district facilities or service.

              The hauling and disposal of garbage is a permissible function of a
     municipal utility district by virtue of sections 54. 201(b) and 54.203.     The
     district may make necessary charges for this service pursuant to sections
     54.203 and 54.204(a).     It is thus our opinion that a municipal utility district
     may contract with a private party to haul garbage and may charge the party
     therefor.

                               SUMMARY

              A municipal utility district is authorized to contract with a private
     party   to haul garbage ,and to charge the party therefor.

                                                     Very truly yours,




     Opinion Committee




                                       pm 2793